Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 34-44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0258265 (Karanikas).
	Regarding independent claim 34, Karanikas discloses a method for transferring geothermal heat, the method comprising: inserting a first thermal material into a first well shaft (note the thermal mass going down the injection well in figures 91, 94, 95, 141, 156, 162, 185, 186, 193, 218, 219, 220); advancing the thermal material down the first well shaft into a chamber using a circulation system  (all systems noted above have circulation system so the fluid (thermal mass) circulate from injection well (first shaft) to production well (second shaft)), wherein the chamber is located in a thermal pool below ground and transfers heat from the thermal pool to the thermal material to heat the thermal material (the thermal pool is the connecting section between injection well and production well in all those figures, for example, section (heater) 412 with conduit 406 underground); advancing additional thermal material down the first well shaft to place pressure on the first thermal material, the pressure causing the first thermal material to advance from the chamber up a second well shaft (note the fluid movement in all those figures; for example, reference numeral 1470 in figure 218); circulating the heated thermal material into a production facility; and transferring heat from the heated thermal material at the production facility (the exhaust thermal mass can be used for heat/thermal storage or generating electricity, note paragraphs 846, 1236, 1477, 1478).
	Regarding claims 35-36, note the molten salt in paragraphs 1484-1486.
	Regarding claim 37, all thermal mass is cooled to room temperature after use.
	Regarding claims 38, 39, 40, as noted above, the exhaust thermal mass can be used for heat/thermal storage or generating electricity, note paragraphs 846, 1236, 1477, 1478.
	Regarding claim 41, note paragraphs 412, 416, 417 for pyrolysis process. 
	Regarding claims 43-44, note the insulating materials in paragraphs 711-732, 1272, 1298 and other equivalent paragraphs for other embodiments.  

Claim(s) 34, 37-40, 42-44 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2012/0144829 (Wiggs).
	Regarding independent claim 34, Wiggs discloses a method for transferring geothermal heat, the method comprising: inserting a first thermal material into a first well shaft (24); advancing the thermal material down the first well shaft into a chamber around reference numerals 32-36); advancing additional thermal material down the first well shaft to place pressure on the first thermal material, the pressure causing the first thermal material to advance from the chamber up a second well shaft (note the fluid movement in all figures; for example, reference numeral 7); circulating the heated thermal material into a production facility; and transferring heat from the heated thermal material at the production facility (the exhaust thermal mass can be used for heat/thermal storage or generating electricity, note paragraphs).
	Regarding claim 37, all thermal mass is cooled to room temperature after use.
	Regarding claims 38, 39, 40, as noted above, the exhaust thermal mass can be used for heat/thermal storage or generating electricity. 
	Regarding claims 43-44, note the insulating materials 16.   

	Claims 21-33, 45 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klemencic (US 2013/0056171, 2010/0071366), Muir, and Parrella, disclose geothermal systems using production wells and molten salts for heat storage.





Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/26/2021